DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
 
This Office Action is responsive to the Amendment filed  on 4/21/2022. Applicant has amended independent claim 1 and dependent claim 5.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17  is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nagao et al., US 2008/0099732.

Regarding claim 1, Nagao et al., teaches ultrafine fibrous carbons (abstract; 0012) have a linear structure in which a branching structure is not present (0020) (“5 or less portions branching”) (0054) (“number of branching of one filament is preferably 5 or less, more preferably 3 or less”), an average fiber length is 12-20 um (Table 1) and an average fiber diameter of 50 nm to 500 nm (abstract; 0018; 0026-0027), wherein at least a part of the surface of said ultrafine fibrous carbons is modified with a surfactant (0033; 0109) and at least a part of the surface of the carbons is oxidatively treated (0052).
Thus the claim is anticipated.
However, if the claim is not anticipated, in the alternative the claim is obvious because although
Nagao et al., does not teach a branching degree range, Nagao et al., teaches average fiber length and average fiber diameter, and the fibrous carbons would obviously or inherently be within the branching degree range.Regarding claim 2, Nagao et al., teaches ultrafine fibrous carbons according to claim 1, which are disintegrated (pulverized) (0013).Regarding claim 3, Nagao et al., teaches ultrafine fibrous carbons according to claim 2, which are disintegrated by a dry pulverizer (0013).Regarding claim 4, Nagao et al., teaches the aspect ratio of said ultrafine fibrous carbons is from 50 to 1,000 (abstract; 0018; 0026-0028).
Regarding claim 5, Nagao et al., teaches production method of the ultrafine fibrous carbons according to claim 1, comprising: modifying with a surfactant at least a part of the surface of said ultrafine fibrous carbons (0033; 0065), wherein the ultrafine fibrous carbons have a linear structure (0056) in which a branching structure is not present (0020) (“5 or less portions branching”) (0054) (“number of branching of one filament is preferably 5 or less, more preferably 3 or less”), an average fiber length of 12-20 um (Table 1) and an average fiber diameter of 50 nm to 500 nm (abstract; 0018; 0026-0027). 
Thus the claim is anticipated.
However, if the claim is not anticipated, in the alternative the claim is obvious because although
Nagao et al., does not teach a branching degree range, Nagao et al., teaches the same method of making the ultrafine fibrous carbons as claimed.  Therefore the average fiber length and average fiber diameter, and the fibrous carbon would obviously or inherently cause the ultrafine fibrous carbons to have a branching degree within the claimed range.Regarding claim 6, Nagao et al., teaches production method of the ultrafine fibrous carbons according to claim 5, wherein the ultrafine fibrous carbons are disintegrated by a dry pulverizer (0013).Regarding claim 7, Nagao et al., teaches ultrafine-fibrous-carbon aggregates, wherein the ultrafine fibrous carbons according to claim 1 are aggregated (0043-0045; 0054). 
Regarding claim 8,  ultrafine-fibrous-carbon aggregates, “which is obtained by measuring the volume-based particle size distribution, a first peak exists at a fiber length of 15 .mu.m or less and a second peak exists at a fiber length of more than 15 .mu.m, and the ratio of the volume-based particle size distribution (%) of said first peak to the volume-based particle size distribution (%) of said second peak is 3/1 or more”, is a product-by-process. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).Regarding claim 9, Nagao et al., teaches the average fiber length of said ultrafine fibrous carbons in said ultrafine-fibrous-carbon aggregates (0043) is 12-20 um (Table 1). Regarding claim 10, Nagao et al., teaches ultrafine-fibrous-carbon aggregates according to claim 7, which are formed through a treatment in an ultra-centrifugal mill (0100). Regarding claim 11, Nagao et al., teaches a production method of the ultrafine-fibrous-carbon aggregates (0043) comprising treating the ultrafine fibrous carbons in an ultra-centrifugal mill (0100).Regarding claim 12, Nagao et al., teaches a carbon-based electroconductive agent (0018-0020), comprising (i) the ultrafine fibrous carbons according to claim 1 (0018-0020). 
Regarding claim 13, Nagao et al., teaches electrode material (0010; 0109) for a non-aqueous electrolyte secondary battery (0109) comprising carbon-based electroconductive agent (0018-0020), an electrode active material (0041; 0045) and a binder (0014-0031).
Regarding claim 14, Nagao et al., teaches an electrode (0010; 0109), comprising a collector and an active material layer (0041; 0045), wherein said active material layer is composed of the electrode material (0041; 0045).
Regarding claim 15, Nagao et al., teaches non-aqueous electrolyte secondary battery (0109), comprising the electrode (0041; 0045) for a non-aqueous electrolyte secondary battery according to claim 14.
Regarding claim 16, Nagao et al., teaches aspect ratio of fibrous carbons is from 50 to 1,000 (abstract; 0018; 0026-0028).
Regarding claim 17, Nagao et al., teaches aspect ratio of fibrous carbons is from 50 to 1,000 (abstract; 0018; 0026-0028).

Response to Arguments
4.	Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. Applicant argues that “Nagao et al. describe that carbon fiber having few branches is used and less branching is preferred. However, as stated above, the carbon fiber is vapor grown carbon fiber and such carbon fiber is always branched. Nagao et al. does not describe using carbon fiber having no branch.”
However, Nagao teaches “number of branching of one filament is preferably 5 or less, more preferably 3 or less”. The term “or less” means that the range can go as low as zero, and if the branching is zero, then there is no branching structure.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727